--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EQUITY PURCHASE AGREEMENT
 
THIS EQUITY PURCHASE AGREEMENT (“Agreement”) dated January 15, 2017, is made by
and between ECO SCIENCE SOLUTIONS, INC. a Nevada corporation ("Company"), and
PHENIX VENTURES, LLC, a Wyoming limited liability company (the "Investor").


RECITALS


WHEREAS, the parties desire, that upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase up to ten million
(10,000,000) shares of the Company’s Common Stock (as defined below); and
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
 
“AFFILIATE” shall mean a party’s employees, representatives, agents, partners,
consultants and advisors and all persons that directly or indirectly, through
one or more intermediaries, controls or are controlled by, or under common
control with, such party.
 
“AGREEMENT” shall have the meaning specified in the preamble hereof.
 
“BY-LAWS” shall have the meaning specified in Section 4.7.
 
“CLAIM NOTICE” shall have the meaning specified in Section 9.3(a).
 
“CLOSING” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.
 
“CLOSING CERTIFICATE” shall mean the closing certificate of the Company in the
form of Exhibit B hereto.
 
“CLOSING DATE” shall have the meaning specified in Section 2.3.
 
“COMMITMENT PERIOD” shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, or (ii) December 31, 2018.
 
 
1

--------------------------------------------------------------------------------

 
“CLOSING PRICE” shall mean the last price at which Common Stock was sold on the
Principal Market on a Trading Day.
 
“COMMON STOCK” shall mean the Company's common stock, $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
“COMMON STOCK EQUIVALENTS” shall mean any securities that are convertible into
or exchangeable for Common Stock or any options or other rights to subscribe for
or purchase Common Stock or any such convertible or exchangeable securities.
 
“COMPANY” shall have the meaning specified in the preamble to this Agreement.
 
“DAMAGES” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).
 
“DISPUTE PERIOD” shall have the meaning specified in Section 9.3(a).
 
“DTC” shall have the meaning specified in Section 2.3.
 
“DWAC” shall have the meaning specified in Section 2.3.
 
“EFFECTIVE DATE” shall mean the date that the Registration Statement is declared
effective by the SEC.
 
“ESTIMATED PUT SHARES” shall have the meaning specified in Section 2.2(a).
 
“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.
 
“EXECUTION DATE” shall have the meaning specified in the preamble hereof.
 
“FAST” shall have the meaning specified in Section 2.3.
 
 “FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“INDEMNIFIED PARTY” shall have the meaning specified in Section 9.3(a).
 
“INDEMNIFYING PARTY” shall have the meaning specified in Section 9.3(a).
 
 
2

--------------------------------------------------------------------------------

 
“INDEMNITY NOTICE” shall have the meaning specified in Section 9.3(b).
 
“INVESTMENT AMOUNT” shall mean the dollar amount to be invested by Investor to
purchase Put Shares with respect to any Put as notified by the Company to
Investor in accordance with Section 2.2.
 
“INVESTOR” shall have the meaning specified in the preamble to this Agreement.
 
“LEGEND” shall have the meaning specified in Section 8.1.
 
“MARKET PRICE” shall mean the average VWAP price on the Principal Market during
the Valuation Period, as reported by Bloomberg Finance L.P.
 
“MATERIAL ADVERSE EFFECT” shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of this Agreement.
 
“MAXIMUM COMMITMENT AMOUNT” shall mean Ten Million Dollars ($10,000,000).
 
“PERSON” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“PRINCIPAL MARKET” shall mean the OTC Bulletin Board, OTCQB or such other
principal exchange which is at the time the principal trading exchange or market
for the Common Stock.
 
“PURCHASE PRICE” shall mean eighty three percent (83%) of the Market Price
calculated in accordance with the terms and conditions of this Agreement.
 
“PUT” shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.
 
“PUT DATE” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).
 
“PUT NOTICE” shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.
 
“PUT SHARES” shall mean up to ten million (10,000,000) shares of Common Stock
issued or issuable pursuant to a Put that has been exercised or may be exercised
in accordance with the terms and conditions of this Agreement.
 
“REGISTERED SECURITIES” shall mean the (a) Put Shares, (b) outstanding Common
Stock of the Company subject to piggyback registration rights, and (c) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise. As to any particular Registered Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to a Registration Statement, (ii) such
Registrable Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 are met, (iii) such time as such Registrable
Securities have been otherwise transferred to holders who may trade such shares
without restriction under the Securities Act or (iv) in the opinion of counsel
to the Company, which counsel shall be reasonably acceptable to Investor, such
Registrable Securities may be sold without registration under the Securities Act
or the need for an exemption from any such registration requirements and without
any time, volume or manner limitations pursuant to Rule 144(b)(i) (or any
similar provision then in effect) under the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
“REGISTRATION STATEMENT” shall mean the Company’s effective registration
statement on file with the SEC, and any follow up registration statement or
amendment thereto.
 
“REGULATION D” shall mean Regulation D promulgated under the Securities Act.
 
“RULE 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“SECURITIES ACT” shall have the meaning specified in the recitals of this
Agreement.
 
“SEC DOCUMENTS” shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days of the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).
 
 “SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.
 
“SUBSCRIPTION DATE” shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.
 
“THIRD PARTY CLAIM” shall have the meaning specified in Section 9.3(a).
 
“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.
 
“TRANSACTION DOCUMENTS” shall mean this Agreement and the Registration Rights
Agreement.
 
“TRANSFER AGENT” shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
“UNDERWRITER” shall mean any underwriter participating in any disposition of the
Registered Securities on behalf of Investor pursuant to the Registration
Statement.
 
“VALUATION PERIOD” shall mean the period of ten (10) Trading Days immediately
following the Put Date associated with the applicable Put Notice during which
the Purchase Price of the Common Stock is valued.
 
“VWAP” shall mean the volume weighted average price for the Company’s common
stock on the Principal Market over the Trading Days constituting the Valuation
Period as reported by Bloomberg Finance L.P. In the event the Company’s common
stock does not trade on a Trading Day within the Valuation Period, this shall
not serve to lengthen the Valuation Period which shall remain at three (3)
Trading Days.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE II
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1  INVESTMENTS.
 
(a)           PUTS. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), on any Put Date the Company
may exercise a Put by the delivery of a Put Notice. The number of Put Shares
that Investor shall purchase pursuant to such Put shall be determined by
dividing the Investment Amount specified in the Put Notice by the Purchase Price
with respect to such Put Notice.
 
Section 2.2  MECHANICS.
 
(a)           PUT NOTICE. At any time during the Commitment Period, the Company
may deliver a Put Notice to Investor, subject to the conditions set forth in
Section 7.2; provided, however, that the Investment Amount identified in the
applicable Put Notice, when taken together with all prior Put Notices, shall not
exceed the Maximum Commitment Amount. The maximum Put amount that the Company
may request from Investor at any one time shall be equal to twice the average of
the daily trading volume of the of the Company’s common stock during the ten
trading days immediately following the Put date, and so long as the amount does
not exceed 9.99% of the then issued and outstanding shares of the Company.  The
price of the shares, purchased pursuant to any Put shall be equal to 83% of the
lowest volume weighted price for the ten consecutive trading days immediately
following the date on which the applicable Put notice is delivered to Investor.
On the Put Date, the Company shall deliver to Investor’s brokerage account
estimated Put Shares equal to the Investment Amount indicated in the Put Notice
divided by the Closing Price on the Trading Day immediately preceding the Put
Date multiplied by eighty three percent (83%) (the “Estimated Put Shares”).
Simultaneously therewith, and in all events within one Trading Day following the
Put Date, Investor shall pay the Investment Amount to the Company by wire
transfer. The Investment Amount shall be deemed delivered on the Trading Day it
is received by the Company if such wire is received on or prior to 12:00 noon
Eastern time. Similarly, the Put Shares shall be deemed delivered on the Trading
Day they are received electronically by Investor if such Put Shares are received
on or prior to 12:00 Noon Eastern time. Any wire transfer or Put Shares received
after 12:00 Noon Eastern time on a Trading Day shall be deemed to have been
received on the next Trading Day.
 
(b)           DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by electronic mail by Investor
if such notice is received on or prior to 12:00 noon Nevada time, or (ii) the
immediately succeeding Trading Day if it is received by electronic mail after
12:00 noon Nevada time on a Trading Day or at any time on a day which is not a
Trading Day.
 
Section 2.3  CLOSINGS. At the end of the Valuation Period, the Purchase Price
shall be established and the number of Put Shares shall be determined for a
particular Put. If the number of Estimated Put Shares initially delivered to
Investor is greater than the number of Put Shares purchased by Investor pursuant
to such Put, then, immediately after the Valuation Period, the Investor shall
deliver to the Company any excess Estimated Put Shares associated with such Put.
If the number of Estimated Put Shares delivered to Investor is less than the Put
Shares purchased by Investor pursuant to a Put, then immediately after the
Valuation Period the Company shall deliver to Investor the difference between
the Estimated Put Shares and the Put Shares issuable pursuant to such Put. If
the Investment Amount delivered to the Company is greater than the Investment
Amount established at the end of the Valuation Period by reason of the Put Share
limitation, the Company shall promptly return to the Investor, by wire transfer
of immediately available funds, the difference between the amount delivered to
the Company and the Investment Amount established at the end of the Valuation
Period. The Closing of a Put shall occur on the Trading Day (the “Closing Date”)
in which the Purchase Price has been established and the Put Share and payment
adjustments provided for above have been made. In addition, on or prior to such
Closing Date, each of the Company and Investor shall deliver to each other all
documents, instruments and writings required to be delivered pursuant to this
Agreement or reasonably requested by any of them pursuant to this Agreement in
order to implement and effect the transactions contemplated herein.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
Investor represents and warrants to the Company that:
 
Section 3.1  INTENT. Investor is entering into this Agreement for its own
account and Investor has no present arrangement (whether or not legally binding)
at any time to sell the Registered Securities to or through any person or
entity; provided, however, that Investor reserves the right to dispose of the
Registered Securities at any time in accordance with federal and state
securities laws applicable to such disposition.
 
Section 3.2  NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.3  SOPHISTICATED INVESTOR. Investor is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as
defined in Rule 501 of Regulation D), and Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Registered Securities. Investor acknowledges that
an investment in the Registered Securities is speculative and involves a high
degree of risk.
 
Section 3.4  AUTHORITY. (a) Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the transactions
contemplated hereby in accordance with its terms; (b) the execution and delivery
of this Agreement and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action and no
further consent or authorization of Investor or its partners is required; and
(c) this Agreement has been duly authorized and validly executed and delivered
by Investor and constitutes a valid and binding obligation of Investor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors' rights and remedies or by other equitable principles
of general application.
 
Section 3.5  NOT AN AFFILIATE. Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of Securities Act) of the
Company.
 
Section 3.6  ORGANIZATION AND STANDING. Investor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Wyoming and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
Investor is duly qualified and in good standing in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect on Investor.
 
 
6

--------------------------------------------------------------------------------

 
Section 3.7  ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and any other document or instrument contemplated hereby, and the consummation
of the transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Investor, (b)
violate any provision of any indenture, instrument or agreement to which
Investor is a party or is subject, or by which Investor or any of its assets is
bound, or conflict with or constitute a material default thereunder, (c) result
in the creation or imposition of any lien pursuant to the terms of any such
indenture, instrument or agreement, or constitute a breach of any fiduciary duty
owed by Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which Investor is
subject or to which any of its assets, operations or management may be subject.
 
Section 3.8  DISCLOSURE; ACCESS TO INFORMATION. Investor had an opportunity to
review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.
 
Section 3.9  MANNER OF SALE. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:
 
Section 4.1  ORGANIZATION OF THE COMPANY. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. The Company
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, other than those in
which the failure so to qualify would not have a Material Adverse Effect.
 
Section 4.2  AUTHORITY. (a) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue the Put Shares; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c) each of this Agreement and has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.3  CAPITALIZATION. As of the date hereof, the authorized capital stock
of the Company consists of six hundred fifty million (650,000,000) shares of
Common Stock, $0.0001 par value per share, of which forty-one million three
hundred thirty one thousand one hundred eighty six (45,331,186) were issued and
outstanding as of January 15, 2017, and twenty million (20,000,000) shares of
preferred stock, of which no preferred shares were issued or outstanding. Except
as set forth in the Company’s SEC Documents, or as otherwise disclosed to
Investor by the Company, as of January 15, 2017, there are no outstanding
securities which are convertible into shares of Common Stock, whether such
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future. All of the outstanding shares of
Common Stock of the Company have been duly and validly authorized and issued and
are fully paid and non-assessable.
 
Section 4.4  COMMON STOCK. The Company is in full compliance with all reporting
requirements of the Exchange Act, and the Company has maintained all
requirements for the continued listing or quotation of the Common Stock, and
such Common Stock is currently listed or quoted on its Principal Market.
 
Section 4.5  SEC DOCUMENTS. The Company may make available to Investor true and
complete copies of the SEC Documents (including, without limitation, proxy
information and solicitation materials). To the Company’s knowledge, the Company
has not provided to Investor any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and other federal laws, rules and regulations applicable to
such SEC Documents, and none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
Section 4.6 VALID ISSUANCES. When issued, and paid for as herein provided, the
Put Shares shall be duly and validly issued, fully paid, and non-assessable. The
sales of the Put Shares pursuant to this Agreement, and the Company's
performance of its obligations hereunder, shall not (a) result in the creation
or imposition of any liens, charges, claims or other encumbrances upon the Put
Shares, or any of the assets of the Company, or (b) entitle the holders of
outstanding shares of Common Stock to preemptive or other rights to subscribe to
or acquire the Common Stock or other securities of the Company. The Put Shares
shall not subject Investor to personal liability, in excess of the subscription
price by reason of the ownership thereof.
 
Section 4.7 NO CONFLICTS. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby, including without limitation the issuance of the Put
Shares, do not and will not (a) result in a violation of the Company’s Articles
of Incorporation or By-Laws or (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, instrument
or any “lock-up” or similar provision of any underwriting or similar agreement
to which the Company is a party, or (c) result in a violation of any federal,
state or local law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect) nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any governmental
entity, except for possible violations that either singly or in the aggregate do
not and will not have a Material Adverse Effect. The Company is not required
under federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Common Stock in
accordance with the terms hereof (other than any SEC, FINRA or state securities
filings that may be required to be made by the Company subsequent to any
Closing, any registration statement that may be filed pursuant hereto); provided
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of Investor herein.
 
 
8

--------------------------------------------------------------------------------

 
Section 4.8  NO MATERIAL ADVERSE CHANGE. Since October 31, 2016, no event has
occurred that would have a Material Adverse Effect on the Company.
 
Section 4.9  LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the
Company’s SEC filings, there are no lawsuits or proceedings pending or to the
knowledge of the Company threatened, against the Company, nor has the Company
received any written or oral notice of any such action, suit, proceeding or
investigation, which would have a Material Adverse Effect. No judgment, order,
writ, injunction or decree or award has been issued by or, so far as is known by
the Company, requested of any court, arbitrator or governmental agency which
would have a Material Adverse Effect.
 
Section 4.10  DILUTION. The number of shares of Common Stock issuable as Put
Shares may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such issuance is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Put Shares is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.
 
ARTICLE V
 
COVENANTS OF INVESTOR
 
Section 5.1  COMPLIANCE WITH LAW; TRADING IN SECURITIES. Investor's trading
activities with respect to shares of the Common Stock will be in compliance with
all applicable state and federal securities laws, rules and regulations and the
rules and regulations of FINRA and the Principal Market on which the Common
Stock is listed or quoted.
 
Section 5.2  SHORT SALES AND CONFIDENTIALITY. Neither Investor nor any Affiliate
of the Investor acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period from the date hereof to the end
of the Commitment Period. For the purposes hereof, and in accordance with
Regulation SHO, the sale after delivery of a Put Notice of such number of shares
of Common Stock reasonably expected to be purchased under a Put Notice shall not
be deemed a Short Sale. Notwithstanding the foregoing, Investor may not sell any
shares of the Company’s Common Stock owned by Investor, other than the Put
Shares, during the period from the delivery of a Put Notice to the applicable
Closing Date. Other than to other Persons party to this Agreement, Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
 


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
COVENANTS OF THE COMPANY
 
Section 6.1  RESERVATION OF COMMON STOCK. The Company will, from time to time as
needed in advance of a Closing Date, reserve and keep available until the
consummation of such Closing, sufficient shares of Common Stock for the purpose
of enabling the Company to satisfy its obligation to issue the Put Shares to be
issued in connection therewith. The number of shares so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares actually delivered hereunder.
 
Section 6.2  LISTING OF COMMON STOCK. If the Company is required to apply to
have the Common Stock traded on any other Principal Market, it shall include in
such application the Put Shares, and shall take such other action as is
necessary or desirable in the reasonable opinion of Investor to cause the Common
Stock to be listed on such other Principal Market as promptly as possible. The
Company shall use its commercially reasonable efforts to continue the listing
and trading of the Common Stock on the Principal Market (including, without
limitation, maintaining sufficient net tangible assets) and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the FINRA and the Principal Market.
 
Section 6.3  CERTAIN AGREEMENTS. From the date of this Agreement to the earlier
to occur of (a) the expiration of the Commitment Period or (b) the date in which
the Company has put to the Investor at least $10,000,000 worth of Put Shares,
the Company covenants and agrees that it will not, without the prior written
consent of the Investor, enter into any other agreement with a third party
during the Commitment Period having terms and conditions substantially
comparable to this Agreement, except as may be necessary to satisfy outstanding
pre-emptive rights. For the avoidance of doubt, nothing contained in the
Transaction Documents shall restrict, or require the Investor's consent for, any
agreement providing for the sale, issuance or distribution of (or the sale,
issuance or distribution of) any equity securities of the Company pursuant to
any agreement or arrangement that is not commonly understood to be a “registered
offering”. Further, nothing contained in this Transaction Document shall
restrict or require the Investor’s Consent for, any agreement providing for the
sale, issuance or distribution of (or the sale, issuance or distribution of) any
debt securities of the Company.
 
ARTICLE VII
 
CONDITIONS TO DELIVERY OF
PUT NOTICES AND CONDITIONS TO CLOSING
 
Section 7.1 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO ISSUE AND
SELL COMMON STOCK. The obligation hereunder of the Company to issue and sell the
Put Shares to Investor is subject to the satisfaction of each of the conditions
set forth below.
 
(a)           ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
such Closing as though made at each such time.
 
 
10

--------------------------------------------------------------------------------

 
(b)           PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Investor at or prior to such Closing.
 
(c)           PRINCIPAL MARKET REGULATION. The Company shall not issue any Put
Shares, and the Investor shall not have the right to receive any Put Shares, if
the issuance of such shares would exceed the aggregate number of shares of
Common Stock which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“EXCHANGE CAP”).
 
Section 7.2  CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO DELIVER A PUT
NOTICE AND THE OBLIGATION OF INVESTOR TO PURCHASE PUT SHARES. The right of the
Company to deliver a Put Notice and the obligation of Investor hereunder to
acquire and pay for the Put Shares is subject to the satisfaction of each of the
following conditions:
 
(a)           EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and
any amendment or supplement thereto, shall remain effective for the sale by
Investor of the Registered Securities subject to such Put Notice, and (i)
neither the Company nor Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to such Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of such Registration Statement, either temporarily or permanently, or intends or
has threatened to do so and (ii) no other suspension of the use or withdrawal of
the effectiveness of such Registration Statement or related prospectus shall
exist.
 
(b)           ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects (except for representations and warranties specifically made
as of a particular date), except for any conditions which have temporarily
caused any representations or warranties herein to be incorrect and which have
been corrected with no continuing impairment to the Company or Investor.
 
(c)           PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.
 
(d)           NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.
 
(e)           ADVERSE CHANGES. Since the date of filing of the Company's most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.
 
(f)           NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or the FINRA and the Common Stock shall have been approved for
listing or quotation on and shall not have been delisted from the Principal
Market.
 
(g)           INTENTIONALLY OMITTED.
 
 
11

--------------------------------------------------------------------------------

 
(h)           TEN PERCENT LIMITATION. On each Closing Date, the number of Put
Shares then to be purchased by Investor shall not exceed the number of such
shares that, when aggregated with all other shares of Common Stock then owned by
Investor beneficially or deemed beneficially owned by Investor, would result in
Investor owning more than 9.99% of all of such Common Stock as would be
outstanding on such Closing Date, as determined in accordance with Section 16 of
the Exchange Act and the regulations promulgated thereunder. For purposes of
this Section, in the event that the amount of Common Stock outstanding as
determined in accordance with Section 16 of the Exchange Act and the regulations
promulgated thereunder is greater on a Closing Date than on the date upon which
the Put Notice associated with such Closing Date is given, the amount of Common
Stock outstanding on such Closing Date shall govern for purposes of determining
whether Investor, when aggregating all purchases of Common Stock made pursuant
to this Agreement, would own more than 9.99% of the Common Stock following such
Closing Date.
 
(i)           PRINCIPAL MARKET REGULATION. The Company shall not issue any Put
Shares, and the Investor shall not have the right to receive any Put Shares, if
the issuance of such shares would exceed the Exchange Cap.
 
(j)           NO KNOWLEDGE. The Company shall have no knowledge of any event
reasonably likely to have the effect of causing such Registration Statement to
be suspended or otherwise ineffective (which event is more likely than not to
occur within the sixty (60) Trading Days following the Trading Day on which such
Put Notice is deemed delivered).
 
(k)           NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of
shares of Common Stock with respect to the applicable Closing, if any, shall not
violate the shareholder approval requirements of the Principal Market.
 
(l)           OTHER. Within one (1) Trading Days of the date of delivery of each
Put Notice, Investor shall have received a certificate in substantially the form
and substance of Exhibit B hereto, executed by an executive officer of the
Company and to the effect that all the conditions to such Closing shall have
been satisfied as at the date of each such certificate.
 
 
ARTICLE VIII
 
LEGENDS
 
Section 8.1  NO STOCK LEGEND OR STOCK TRANSFER RESTRICTIONS. No legend shall be
placed on the shares representing the Put Shares.
 
Section 8.2  INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall affect in
any way Investor's obligations under any agreement to comply with all applicable
securities laws upon the sale of the Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE IX
 
NOTICES; INDEMNIFICATION
 
Section 9.1  NOTICES.  All notices, demands, consents, approvals, and other
requests, communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or electronic mail as a
PDF, addressed as set forth below or to such other address as such party shall
have specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by electronic mail as a
PDF, at the address below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur.
 
The addresses for such communications shall be:
 
If to the Company:
 
Eco Science Solutions, Inc.
1135 Makawao Avenue, Suite 103-188
Makawao, Hawaii 96768


If to the Investor:
 
Phenix Ventures, LLC
1712 Pioneer Avenue, Suite 1206
Cheyenne, Wyoming 82001
  


Either party hereto may from time to time change its address or electronic mail
for notices under this Section 9.1 by giving at least ten (10) days' prior
written notice of such changed address or electronic mail to the other party
hereto.
 
Section 9.2  INDEMNIFICATION. Each party (an “Indemnifying Party”) agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of Indemnifying Party contained
in this Agreement, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or supplement thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from Indemnified Party's failure to perform
any covenant or agreement contained in this Agreement or Indemnified Party's
negligence, recklessness or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).
 
 
13

--------------------------------------------------------------------------------

 
Section 9.3  METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party (as defined below) under Section 9.2
shall be asserted and resolved as follows:
 
(a)           In the event any claim or demand in respect of which an
Indemnified Party might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a person other than a
party hereto or an affiliate thereof (a “THIRD PARTY CLAIM”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a “CLAIM NOTICE”)
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “DISPUTE PERIOD”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.
 
(i)           If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.
 
(ii)           If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause (ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 
(iii)           If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
 
14

--------------------------------------------------------------------------------

 
(b)           In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an “INDEMNITY NOTICE”) with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
(c)           The Indemnifying Party agrees to pay the Indemnified Party,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.
 
(d)           The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1  GOVERNING LAW; JURISDICTION. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Nevada without
regard to the principles of conflicts of law. Each of the Company and Investor
hereby submit to the exclusive jurisdiction of the United States Federal and
state courts located in Nevada with respect to any dispute arising under this
Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.
 
Section 10.2  ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and Investor and their respective successors. Neither
this Agreement nor any rights of Investor or the Company hereunder may be
assigned by either party to any other person.
 
Section 10.3  THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and Investor and their respective successors, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
Section 10.4  TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor. Additionally, this Agreement shall terminate
at the end of Commitment Period or as otherwise provided herein; provided,
however, that the provisions of Articles IX, and Sections 10.1 and 10.2 shall
survive the termination of this Agreement for a period of twenty four (24)
months.
 
Section 10.5  ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This Agreement and the
instruments referenced herein contain the entire understanding of the Company
and Investor with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
 
15

--------------------------------------------------------------------------------

 
Section 10.6  FEES AND EXPENSES. The Company agrees to pay its own expenses in
connection with the preparation of this Agreement and performance of its
obligations hereunder. The Company shall pay all stamp or other similar taxes
and duties levied in connection with issuance of the Put Shares pursuant hereto.
 
Section 10.7  COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by electronic mail of a copy of this Agreement bearing the
signature of the parties so delivering this Agreement.
 
Section 10.8  SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.
 
Section 10.9  FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.10  NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 10.11  EQUITABLE RELIEF. The Company recognizes that in the event that
it fails to perform, observe, or discharge any or all of its obligations under
this Agreement, any remedy at law may prove to be inadequate relief to Investor.
The Company therefore agrees that Investor shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
 
Section 10.12  TITLES AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
Section 10.13  REPORTING ENTITY FOR THE COMMON STOCK. The reporting entity
relied upon for the determination of the Closing Price for the Common Stock on
any given Trading Day for the purposes of this Agreement shall be Bloomberg
Finance L.P. or any successor thereto. The written mutual consent of Investor
and the Company shall be required to employ any other reporting entity.
 
Section 10.14  PUBLICITY. The Company and Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior written
consent of the other parties, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
parties with prior notice of such public statement. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Investor without
the prior written consent of such Investor, except to the extent required by
law. Investor acknowledges that this Agreement and all or part of the
Transaction Documents may be deemed to be “material contracts” as that term is
defined by Item 601(b)(10) of Regulation S-K, and that the Company may therefore
be required to file such documents as exhibits to reports or registration
statements filed under the Securities Act or the Exchange Act. Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.
 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 
PHENIX VENTURES, LLC




By:  /s/Gannon Giguiere
Name: Gannon Giguiere
Title: Managing Member 
 
ECO SCIENCE SOLUTIONS, INC.
 




By:  /s/ Jeffery Taylor
Name:  Jeffery Taylor
Title:  Chief Executive Officer
 


 
EXHIBITS:
 
EXHIBIT A - Put Notice
 
EXHIBIT B - Closing Certificate
 
 
 

 
17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF PUT NOTICE
 
TO: PHENIX VENTURES, LLC
 
We refer to the Equity Purchase Agreement dated January 15, 2017 (the
“Agreement”) entered into by ECO SCIENCE SOLUTIONS, INC. (the “Company”) and
PHENIX VENTURES, LLC. Capitalized terms defined in the Agreement shall, unless
otherwise defined, have the same meaning when used herein.
 
We hereby:
 
1 - Give you notice that we require you to purchase $__________ (the “Investment
Amount”) in Put Shares; and
 
2 - Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.
 
Date: _____________, 20__
 
ECO SCIENCE SOLUTIONS, INC.
 




By:                                                      
Name: Jeffery Taylor
Title: Chief Executive Officer
 

 
18

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
 
CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER
 
OF
 
ECO SCIENCE SOLUTINOS, INC.
 
Pursuant to Section 7.2(m) of that certain Equity Purchase Agreement dated
January 15, 2017, (the “Agreement”) by and between the Company and PHENIX
VENTURES, LLC (the “Investor”), the undersigned, in his capacity as the Chief
Executive Officer of ECO SCIENCE SOLUTIONS, INC. (the “Company”), and not in his
individual capacity, hereby certifies, as of the date hereof (such date, the
“Condition Satisfaction Date”), the following:
 
1.      The representations and warranties of the Company are true and correct
in all material respects as of the Condition Satisfaction Date as though made on
the Condition Satisfaction Date (except for representations and warranties
specifically made as of a particular date) with respect to all periods, and as
to all events and circumstances occurring or existing to and including the
Condition Satisfaction Date, except for any conditions which have temporarily
caused any representations or warranties of the Company set forth in the
Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or Investor; and
 
2.      All of the Company’s conditions to Closing set forth in Section 7.2 of
the Agreement have been satisfied as of the Condition Satisfaction Date.
 
Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.
 
IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the ___
day of __________, 20__.
 
ECO SCIENCE SOLUTIONS, INC.
 




By:                                                      
Name: Jeffery Taylor
Title: Chief Executive Officer
 



 
19

--------------------------------------------------------------------------------

 
